PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $130.00 for services rendered to an inmate of the West Virginia Penitentiary. Respondent, in its Answer, admits the validity and amount of the claim. It appearing to the Court that respondent had sufficient funds left in the appropriate fiscal year from which the obligation could have been paid, the Court makes an award in the amount sought.
Award of $130.00.